Citation Nr: 1716363	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-03244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Underwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran testified before the undersigned in a June 2015 hearing.  Hearing transcripts were associated with the file and reviewed.  The Board previously considered these issues and remanded in August 2015.


FINDING OF FACT

The evidence does not show hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not been met. 
38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In March 2014, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473.  No additional notice is required.
 
Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered, including private records.  VA provided examinations and medical opinions for the hearing loss claim in October 2013 and November 2015.  There is no indication or assertion that the examinations and measured the Veteran's hearing level.  Rather, the examiners recorded the Veteran's symptoms and diagnoses, considered the pertinent evidence, and provided rationale for opinions.  The claims file also includes private treatment records.  The Board notes that the examiner who conducted the November 2015 examination declined to provide an opinion with respect to physical ear damage (as distinguished from hearing loss), deferring to the ENT clinic.  As the claim on appeal is limited to hearing loss, no further development is required in this regard.    

Following the prior remand directives, the AOJ scheduled the Veteran for a hearing loss examination and opinion and forwarded the claims file.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Certain chronic diseases, including hearing loss, will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. 
§ 1101 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses but not to diagnose or determine the cause of complex auditory disabilities, as this requires specialized medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his statements generally credible as he has been consistent and detailed.

Hearing loss

Following a review of the evidence, the Board determines that the criteria for service connection for hearing loss have not been met. See 38 C.F.R. § 3.303.

For VA benefits, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when Maryland CNC speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  Moreover, clinical hearing loss is shown where the auditory thresholds exceed 20 decibels. Hensley v. Brown, 5 Vet. App. 155, 159   (1993).

The Veteran's military enlistment audiogram revealed thresholds within normal limits.  The separation audiology results showed a degree of worsening, but remained within normal limits clinically per Hensley.  02/26/2015 VBMS, STR - Medical at 6,8.

October 2013 and November 2015 VA examinations did not show current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The October 2013 VA examiner found right ear thresholds of 25 decibels at 500 Hertz, 20 at 1000, 20 at 2000, 30 at 3000, and 25 at 4000 and left ear thresholds of 20 decibels at 500 Hertz, 15 at 1000, 15 at 2000, 25 at 3000, and 15 at 4000.  Maryland CNC speech recognition scores were 100 percent in both ears.  02/24/13 VBMS, C&P Exam at 5, 6.  The November 2015 VA examiner recorded the right ear hearing thresholds of:  25 decibels at 500 Hertz, 15 at 1000 Hertz, 30 at 2000 Hertz, 30 at 3000 Hertz, and 25 at 4000 Hertz and left ear thresholds of:  25 decibels at 500 Hertz, 10 at 1000 Hertz, 20 at 2000 Hertz, 25 at 3000 Hertz, and 20 at 4000 Hertz.  Word recognition remained 100 percent.  11/23/15 VBMS, C&P Exam at 1, 2.  The Veteran did not have a hearing threshold greater than 40 decibels, three or more thresholds (per ear) at 26 decibels or greater, or 94 percent or less speech recognition.  Therefore, he does not have a hearing loss disability for VA purposes.

The Veteran's lay evidence and records established that his secondary MOS was Ground Radio Operator and that he was attached to 317 Air Cavalry Division in the Army under this MOS.  The Veteran asserts that this duty exposed him to high noise exposure.  05/06/2015 VBMS, Hearing, at 11,12.  

Based on the above, the Board concedes that the Veteran had noise exposure during active service.  While he is afforded the benefit of the doubt regarding in-service noise exposure, service connection cannot be established because he lacks a current disability for VA purposes.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.  Therefore, the claim for hearing loss must be denied at this time.  


ORDER

Service connection for hearing loss is denied.





______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


